Citation Nr: 0020974	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-17 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran has perfected an appeal for 
entitlement to an increased disability rating for bilateral 
deafness, currently rated as 60 percent disabling.

2.  Whether the veteran has perfected an appeal for 
entitlement to an increased disability rating for anxiety 
reaction, currently rated as 50 percent disabling.

3.  Whether the veteran has perfected an appeal for 
entitlement to an increased (compensable) disability rating 
for tonsillitis.

4.  Whether the veteran has perfected an appeal for 
entitlement to an increased (compensable) disability rating 
for otitis media.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This case arises from a rating decision of February 1997 from 
the San Juan, Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  On February 25, 1997, the veteran was advised of a rating 
decision denying increased disability ratings for bilateral 
deafness, generalized anxiety disorder, tonsillitis, and 
otitis media.  

2.  A statement of the case was provided to the veteran on 
June 12, 1997, which listed the issues as evaluation of 
bilateral deafness, generalized anxiety disorder, 
tonsillitis, and otitis media.  

3.  The veteran's appeal to Board of Veterans' Appeals (VA 
Form 9), received in June 1997, did not indicate which issues 
were being appealed nor was any argument offered with respect 
to any of the issues.  There was no allegation of error of 
fact or law.  

4.  A March 25, 1998, statement from the veteran's 
representative is not a timely substantive appeal. 


CONCLUSIONS OF LAW

1.  An appeal for an increased rating for bilateral deafness 
was not perfected.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b) (1999).

2.  An appeal for an increased rating for generalized anxiety 
disorder was not perfected.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b) (1999).

3.  An appeal for an increased rating for tonsillitis was not 
perfected.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203, 20.302(b) (1999).

4.  An appeal for an increased rating for otitis media was 
not perfected.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A rating decision in February 1997 denied increased 
disability ratings for bilateral deafness, generalized 
anxiety disorder, tonsillitis, and otitis media.  The veteran 
was advised of the decision in a February 25, 1997, letter to 
him.

A notice of disagreement was received in April 1997.

A statement of the case was provided to the veteran on June 
12, 1997.  The issues listed were evaluation of bilateral 
deafness, generalized anxiety disorder, tonsillitis, and 
otitis media.  

An appeal to Board of Veterans' Appeals (VA Form 9) was 
received in June 1997.  The area of the form for the veteran 
to petition the Board for relief was blank.

A supplemental statement of the case was provided to the 
veteran in August 1997.  The issues listed were evaluation of 
bilateral deafness, generalized anxiety disorder, 
tonsillitis, and otitis media.

A statement from the Disabled American Veterans, dated March 
25, 1998, indicates the issues presented for review were 
evaluation of bilateral deafness, generalized anxiety 
disorder, tonsillitis, and otitis media.  A date of receipt 
by the VA is not shown on the statement.  

A supplemental statement of the case was provided to the 
veteran in December 1998.  The issues listed were evaluation 
of bilateral deafness, generalized anxiety disorder, 
tonsillitis, and otitis media.

A statement of accredited representation in appealed case (VA 
Form 646), dated in November 1999, was received.  

On March 6, 2000, the Board of Veterans' Appeals (Board) sent 
a letter advising the veteran and his representative that the 
issue of the adequacy of the allegations of error of law or 
fact in the substantive appeal had been raised by the Board.  
The letter advised that the issues being appealed were not 
specified and there had been no allegation of error of fact 
or law regarding any issue.  The letter also advised the 
veteran and his representative that they had 60 days to 
present written argument or request a hearing.

On March 20, 2000, a statement from the veteran, a December 
1999 letter sent to the veteran by the Board, and copies of 
VA medical records were received at the Board.  The veteran's 
statement, in essence, merely indicated he was submitting the 
medical records in support of his claims.  On August 7, 2000, 
the Board received another package consisting only of VA 
treatment records for the veteran.


II.  Legal analysis

The issues of increased ratings for service connection for 
bilateral hearing loss (bilateral deafness), generalized 
anxiety disorder, tonsillitis, and otitis media were 
certified to the Board for consideration.  However, the 
threshold question to be resolved is whether the veteran has 
perfected an appeal of these issues.  If the appeal has not 
been perfected, the Board does not have jurisdiction to 
consider the issues and must dismiss the appeal.  38 U.S.C.A. 
§ 7108 (West 1991).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.202 (1999).

An application for review shall not be entertained unless it 
is in conformity with the provisions of law relating to 
appeals to the Board.  38 U.S.C.A. § 7108 (West 1991).

A decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present argument 
on this question.  38 C.F.R. § 20.203 (1999).

In a March 2000 letter, the Board advised the veteran that 
the issue of the adequacy of his substantive appeal had been 
raised with regard to the issues of increased ratings for 
bilateral deafness, generalized anxiety disorder, 
tonsillitis, and otitis media.  The letter advised the 
veteran of the reason for raising this issue, gave him a 
summary of the regulations governing the adequacy of the 
substantive appeal, and advised him that he had 60 days from 
the date of the letter in which to submit argument to the 
Board.  Therefore, the veteran was provided with sufficient 
notice that the Board would address the issue of adequacy of 
the substantive appeal.  38 C.F.R. § 20.203 (1999).  The 
veteran has not provided any argument with respect to the 
issue, nor has he requested a hearing.

The June 12, 1997, statement of the case listed the issues as 
evaluation of bilateral deafness, generalized anxiety 
disorder, tonsillitis, and otitis media.  However, the Appeal 
to Board of Veterans' Appeals (VA Form 9) that was received 
in June 1997 made no mention of these issues.  Where, as 
here, the statement of the case lists more than one issue, 
the substantive appeal must indicate that the appeal is being 
perfected as to all issues or must indicate which issues are 
being appealed.  In this case, the veteran's VA Form 9 was 
blank.  He did not indicate which issues he was appealing nor 
did he offer any argument with respect to any of the issues.  
There was no allegation of error of fact or law.  Therefore, 
the veteran's VA Form 9 does not constitute a substantive 
appeal for the issues of increased disability ratings for 
bilateral deafness, generalized anxiety disorder, 
tonsillitis, and otitis media.  38 C.F.R. § 20.202 (1999).

A substantive appeal must be received within 60 days of the 
date of mailing of the statement of the case or within one 
year of the date of notification of the initial review or 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1999).

The veteran's representative submitted a statement dated 
March 25, 1998.  This statement indicates the issues 
presented for review were evaluation of bilateral deafness, 
generalized anxiety disorder, tonsillitis, and otitis media.  
However, this was dated more than 60 days after the June 12, 
1997 statement of the case and more than one year from the 
February 25, 1997, letter to the veteran notifying him of the 
initial decision.  Accordingly, the representative's 
statement cannot be construed as a timely substantive appeal 
with regard to the issues of increased ratings for bilateral 
deafness, generalized anxiety disorder, tonsillitis, and 
otitis media.  38 C.F.R. § 20.302(b) (1999).

As noted, the veteran did not submit a timely or adequate 
substantive appeal specifying that he wanted to appeal the 
issues of increased ratings for bilateral deafness, 
generalized anxiety disorder, tonsillitis, and otitis media.  
There was no allegation of error of fact or law in the 
determination with which the veteran expressed disagreement.  
Therefore, the veteran did not perfect an appeal with regard 
to these issues.  Accordingly, the Board may not be entertain 
the application for review since it is not in conformity with 
the laws regarding appeals to the Board.  The Board is 
without jurisdiction to consider the issues of increased 
ratings for bilateral deafness, generalized anxiety disorder, 
tonsillitis, and otitis media, and must dismiss the appeal.  
38 U.S.C.A. § 7108 (West 1991); 38 C.F.R. § 20.202 (1999).

Medical evidence has been submitted directly to the Board 
twice, in March and August 2000.  As the Board has no 
jurisdiction to reach any underlying issue that might require 
reference to the submitted medical records, it is neither 
necessary nor possible to remand this case to the RO for 
consideration of the evidence submitted directly to the 
Board.  In order to remand the issues, the Board would have 
to have an appeal before it.  The veteran has not perfected 
an appeal, and the evidence submitted directly to the Board 
has not been considered.



ORDER

The veteran having failed to perfect an appeal, claims of 
entitlement to increased disability ratings for bilateral 
deafness, generalized anxiety disorder, tonsillitis, and 
otitis media are dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

